NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

FRESENIUS USA, INC. AND
FRESENIUS MEDICAL CARE HOLDINGS, INC.,
Plaintiffs-Appellants,

V.

BAXTER INTERNATIONAL, INC. AND
BAXTER HEALTHCARE CORPORATION,
Defendants-Cross Appellants,

2012-1334, -1335

Appeals from the United States District Court forthe
Northern District of California in case no. 03-CV-1431,
Judge Phyllis J. Hamilton.

ON MOTION

ORDER

Fresenius USA, Inc. and Fresenius Medical Care
Holdings, Inc. (Fresenius) move without opposition for a
30-day extension of time, until July 18, 2012, to file its
opening brief. The court notes that Fresenius timely filed
its brief on July 18, 2012.

FRESENIUS USA, INC. V. BAXTER INTERNATIONAL, INC. 2
Accordingly,
IT Is ORDERED THAT;
The motion is granted

FOR THE COURT

 l 7  /s/ Jan Horbaly
Date J an Horbaly
Clerk

cc: Michael Eugene Florey, Esq.
Michael J. Abernathy, Esq.

|LED
26 0 APFEALS Foa
s u'&r?+%l\l=linzrl:.~`\.ca.=zcun

SEP 172012

JAN HORBAI.Y
CLERK